Citation Nr: 0924082	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  06-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee injury.

2.  Entitlement to service connection for a right knee 
disorder, as secondary to a left knee injury.

3.  Entitlement to service connection for a lower back 
disorder, as secondary to a left knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to April 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2005 decision and notice of decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, that denied the Veteran's claims on 
appeal.  The Veteran filed a timely Notice of Disagreement 
(NOD) in January 2006 and, subsequently, in February 2006, 
the RO provided a Statement of the Case (SOC).  In May 2006, 
the Veteran filed a timely substantive appeal to the Board.  
In March 2007, the RO issued a Supplemental Statement of the 
Case (SSOC).  

In August 2006, the Veteran was afforded a hearing before a 
Decision Review Officer (DRO), seated at the RO.  A 
transcript of this hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issues currently on appeal are ripe for 
adjudication on the merits.  38 C.F.R. § 19.9 (2008).  The 
Veteran essentially contends that he incurred an injury to 
his left knee during service, resulting in a chronic 
disorder.  He further contends that he experiences low back 
and right knee disorders, both secondary to the 
aforementioned left knee injury.  A brief summary of the 
evidence follows.

In an August 1961 service entrance medical examination 
report, the examiner did not note any disorder regarding the 
Veteran's knee or lower back.

In a July 1962 service medical examination report, the 
examiner noted an abnormality of the Veteran's lower 
extremities, specifically hard fixed protrusions of the 
tibial tuberosities, bilaterally.  The examiner reported that 
X-rays were negative for abnormalities.  In a comments 
section, he indicated that the Veteran experienced 
intermittent pain over the tibial tuberosities following an 
injury.  He defined the injury as "minor in proportion to 
the amount of pain it cause[d]."  The Veteran reportedly 
indicated noticing hard prominences in the those areas for 
many years; and denied any other significant medical or 
surgical history since the last physical examination.  

In a July 1962 service X-ray record, the examiner noted the 
Veteran's knees were normal.  

In an August 1963 service treatment record, the Veteran 
reported falling the day before, bearing the weight of the 
fall of the left knee.  The X-ray impression was normal knee.  

In an April 1965 service discharge medical examination 
report, the examiner did not note any abnormality regarding 
the Veteran's knee or lower back.

The relevant post-service evidence consists of VA and private 
treatment records and testimony given before a DRO.
	
In a February 2000 VA treatment record, shows a diagnosis of 
lower back pain.  Subsequent VA treatment records, dated 
through February 2007, show diagnoses and treatment for low 
back pain or lumbago.

In a March 2000 private treatment record, the Veteran 
reportedly stated that he had experienced low back pain for 
20 years, relating to a dirt bike riding accident when he was 
in his thirties.

At the August 2006 hearing before the DRO, the Veteran 
testified that he hurt his left knee in service after 
slipping on a flight of stairs.  The Veteran reported 
occasional swelling and pain resulting from the disorder 
during service, but he did not recall seeking in-service 
treatment at any time except immediately after the initial 
incident.  (Hearing Transcript, page 2).  However, following 
discharge, he did not seek treatment for any medical disorder 
until 2000.  He stated that a VA doctor told him that the 
uneven gait caused by his left knee injury had caused his 
extant right knee and low back disorders.  (Id., page 3).  He 
reported that the disorders only affected him intermittently; 
but indicated that due to the disorders he had worked only an 
average of two days a week for the previous two years.  (Id., 
page 4).  

A September 2006 VA treatment record shows a diagnosis of 
arthralgia of both knees.  In a subsequent September 2006 VA 
treatment record, the Veteran reportedly requested to see the 
results of recent X-rays of his back and knees.  The Board 
notes that the claims file does not contain any post-service 
medical X-ray reports regarding the Veteran's back and knees.  

The medical evidence of record does not contain a competent 
opinion from a medical professional attributing the Veteran's 
claimed disorders to service or to any incident or injury 
arising from service, although the Veteran reports that a VA 
examiner told him that his low back and right knee disorders 
were related to an in-service left knee injury.  However, it 
has been held that the connection between what a physician 
said and the layman's account of what he purportedly said, 
when filtered through a "layman's sensibilities", is 
attenuated and inherently unreliable.  See Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995); Kirwin v. Brown, 8 Vet. 
App. 148, 153 (1995); Dean v. Brown, 8 Vet. App. 449 (1995).

In September 2006, the Veteran requested a compensation and 
pension examination regarding his bilateral knee disorders 
and his low back pain.  The record of evidence does not 
contain any indication that such an examination was 
performed.  In view of the Veteran's credible report of an 
in-service injury and the VA's duty to assist, the Board 
finds that a VA medical examination that includes an opinion 
addressing the contended causal relationships for all claimed 
disorders, which is preceded by a review of all of the 
relevant medical evidence in the claims file and supported by 
a rationale, is warranted.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c) (4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 81 (2006).


Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

At a minimum, the AMC/RO must notify the 
appellant and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

2.  The AMC/RO should ask the appellant to 
identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided 
treatment for his claimed back and knee 
disorders.  After securing the necessary 
releases, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant.  At a 
minimum, the RO should attempt to acquire 
any VA records dated after February 2007 
and any X-ray reports regarding the 
Veteran's low back and knees.  

3.  The Veteran must be scheduled for a VA 
examination for the purpose of determining 
the diagnosis, likely time of onset, and 
etiology of any chronic low back or knee 
disorders.

Following a review of the relevant medical 
evidence, a physical examination and any 
necessary  testing, the examiner is asked 
to address the following questions:

Is there clear and obvious evidence 
showing that any left knee disorders 
existed prior to the veteran's entry 
into service?  If there was a pre-
existing knee disorder, did it undergo 
a permanent increase in its severity 
during service and, if so, does the 
evidence clearly and unmistakably show 
that permanent increase in its severity 
was beyond what is medically considered 
to be its natural course or 
progression?

If there were no preexisting knee 
disorders,  is it as least as likely as 
not (50 percent or greater degree of 
probability) that any extant left knee 
disorder began during service or is 
otherwise etiologically linked to any 
inservice event?

Is it at least as likely as not (50 
percent or greater probability) that 
any right knee disorder began in 
service or was caused or aggravated by 
a left knee disorder?

Is it at least as likely as not (50 
percent or greater probability) that a 
current low back disability began in 
service or was caused or aggravated by 
a left knee disorder?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions with what is considered 
to be a generally accepted degree of 
medical certainty, i.e. without resorting 
to speculation, it should be so stated.

4.  Thereafter, the Veteran's claim must 
be re-adjudicated based on all governing 
legal authority and all of the evidence of 
record, to include all evidence received 
after the last SSOC was issued.

5.  If the benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative must be 
provided with a Supplemental Statement of 
the Case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).




_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).




